DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 12 APR 2022.
Priority
Applicant’s claim for the benefit of a prior-filed provisional applications 62/635,871 filed 27 FEB 2018 and 62/608,207 filed 20 DEC 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Election/Restriction
Applicant’s election without traverse, filed on 12 APR 2022, of Group I, claims 1-23 and the following species is acknowledged. The elected species are:
A. additional method step: applying ultrasound to a target location in the patient's brain;
B. promoter and expression cassette: human CaMK2A and pAM/hCaMK2A-hM4D(Gi)-WPRE-BGHpA;
C. AAV vector: AAV9;
D. synthetic ligand: clozapine N-oxide;
E. seizure disorder: epilepsy; and
F. order of administration: the vector is administered prior to applying the ultrasound.
Upon further search and consideration the restriction on the murine CaMKII promoter and pAM/hCaMKII-hM4D(Gi)-WPRE-BGHpA expression cassette species are withdrawn.
Claim Status
	Claims 1-27 are pending. Claims 7, 9, 12, 15, 19, and 21-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Claims 1-6, 8, 10-11, 13-14, 16-18, and 20 are under examination.	
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claim 16 recites “wherein the method provides improvement in at least one symptom selected from the group consisting of ataxia, gait impairment, speech impairment, vocalization, involuntary laughter, impaired cognition, abnormal motor activity, clinical seizure, subclinical seizure, hypotonia, hypertonia, drooling, mouthing behavior, aura, convulsions, repetitive movements, unusual sensations, frequency of seizures and severity of seizures.” Either this is an inherent property of (that naturally flows from) administration of the vector of claim 1, or it is not. To the extent it is an inherent property of (that naturally flows from) the method step and product/structure of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to the instant claim, it is noted that the "wherein the method provides improvement in at least one symptom selected from the group consisting of ataxia, gait impairment, speech impairment, vocalization, involuntary laughter, impaired cognition, abnormal motor activity, clinical seizure, subclinical seizure, hypotonia, hypertonia, drooling, mouthing behavior, aura, convulsions, repetitive movements, unusual sensations, frequency of seizures and severity of seizures" clause does not recite any additional structure(s), but simply states a characterization or conclusion of the results of the method and structure positively recited in regard to the vector. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what additional elements must occur in the claim, in addition to the positively-recited structure, in order to result in “wherein the method provides improvement in at least one symptom selected from the group consisting of ataxia, gait impairment, speech impairment, vocalization, involuntary laughter, impaired cognition, abnormal motor activity, clinical seizure, subclinical seizure, hypotonia, hypertonia, drooling, mouthing behavior, aura, convulsions, repetitive movements, unusual sensations, frequency of seizures and severity of seizures.”  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites that the administration of the vector(s) and the synthetic ligand(s) of claim 1 provide improvement in at least one symptom selected from the group consisting of ataxia, gait impairment, speech impairment, vocalization, involuntary laughter, impaired cognition, abnormal motor activity, clinical seizure, subclinical seizure, hypotonia, hypertonia, drooling, mouthing behavior, aura, convulsions, repetitive movements, unusual sensations, frequency of seizures and severity of seizures.. 
The claim is considered indefinite because the scope of the claim to achieve the functional property of “provides improvement in at least one symptom” cannot be determined. 
Either this is an inherent property of (that naturally flows from) the administration of the vector(s) and the synthetic ligand(s) of claim 1, or it is not. 
To the extent it is not an inherent property (that naturally flows) from the product/method of the independent claim, then the claim is considered indefinite for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 
The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)
For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. 
If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).
To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if  the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III).
In the instant case, the limitation “provides improvement in at least one symptom…” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. If the functional characteristic does not follow from (is not an inherent property of) the structure recited in claim 1, it is unclear whether claim 16 requires some other structure to be added to the composition to provide the functional characteristic.   The lack of additional specific structure(s) in the claim indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear. 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
KAETZEL–GREENBERG
Claims 1, 5-6, 8, 10-11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KAETZEL (WO2015136247A1; Publ. 17 SEP 2015) and GREENBERG (WO2017049252A1; Publ. 23 MAR 2017).
KAETZEL teaches a method of treating a seizure disorder (such as epilepsy; Abstract) in a patient in need thereof comprising: administering to the patient an adeno-associated virus vector encoding hM4Di (also known as hM4D(Gi); see specification p. 4¶3) for delivery of hM4Di to a target location, the vector including a murine CaMKII promoter, a woodchuck hepatitis virus post-transcriptional regulatory element, and a human growth hormone polyadenylation sequence; and administering to the patient a synthetic ligand which activates hM4Di (see, for example, p. 2¶1,3,4; p. 10¶1; p. 22¶2; p. 24¶2; p. 25; claims 26, 28, 82-89 and 97). KAETZEL explicitly teaches the AAV vector includes two inverted terminal repeats (L-ITR and R-ITR), a pUC19 origin of replication (7508..8096), and an ampicillin resistance gene (see, p. 25).
KAETZEL teaches use of a CaMK2a (alpha CaM kinase II gene; also known as a CaMKIIa or CaMKII) promoter for specific targeting and expression of the transgene to neuronal tissue (p. 10¶5-7; claims 32-34), but does not explicitly teach a vector comprising the (elected species) human CAMK2a promoter (KAETZEL’s vector comprises the murine CAMKIIa promoter). KAETZEL teaches the use of the human growth hormone polyadenylation regulatory sequence and that modifications of the delivery vector and regulatory elements (such as promoters and poly(A)s can be designed and made as desired by those skilled in the art p. 10¶5). KAETZEL does not explicitly teach use of a bovine growth hormone poly(A) regulatory sequence (bGHpA).
GREENBERG teaches a method for treating a neurological disease comprising administering a biologically inert agent or a drug to a subject expressing a G protein-coupled Receptor wherein, in some cases, the inert agent is clozapine-N-oxide (CNO) and the G protein-coupled receptor is a Designer Receptor Exclusively Activated by a Designer Drug (DREADD), wherein the DREADD includes an hM4Di embodiment, and the method includes delivering a nucleic acid molecule encoding the G protein-coupled receptor to the subject prior to the delivery of the inert agent [0012] (see also Table 1). GREENBERG further teaches that in some cases, the nucleic acid molecule is delivered to the subject in a viral vector that includes an AAV vector which comprises a CAMKII promoter and wherein the subject is human [0017], [0022], [0286]; claims 172-175, 181-183, 187-188, and 216-218. 
Furthermore, in regard to the deficiencies of KAETZEL and the elected species of a human CaMK2A promoter and a bGHpA, GREENBERG specifically teaches use of an AAV vector comprising the human CamKIIα (applicant’s CaMK2A) promoter for selective neuronal expression in excitatory neurons [0434]. GREENBERG also teaches the use of AAV vectors comprising the bGHpA ([0263], claims 233-235). Finally, GREENBERG discloses embodiments that specifically include treatment of epilepsy ([0016], [0017], [0022], [0330] claims 172-175, 181-183, 187-188, 216-218, and 251-252; instant claim 14). Thus, GREENBERG overcomes the deficiencies of KAETZEL in regard to the vector regulatory elements recited in claim 1 for vectors used in treating neurological disorders. GREENBERG, like KAETZEL, teaches that the promoter and polyA regulatory elements can be selected from those known in the art according to the desired application of a practitioner [0232]-[0234], such as specifically targeting expression in excitatory neurons.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to substitute the human CaMK2A promoter, explicitly taught by GREENBERG, for the murine CaMKII promoter taught by KAETZEL for use in targeting gene expression in specific cells/tissues such as human excitatory neurons (as taught by GREENBERG). It would also be obvious that a poly(A) tail of convenience could be used for regulating gene expression, and thus the substitution of a bGHpA, taught by GREENBERG, for the hGHpA taught by KAETZEL would be an obvious and trivial substitution to one of ordinary skill in the art. Furthermore, no element of criticality is associated with the bGHpA and a practitioner would have a reasonable expectation that the bGHpA would work as well as the hGHpA (see, Choi, et al. Prior Art Made of Record, below). A practitioner would have a reasonable expectation of success in substituting the promoter or poly(A) according to known methodologies in the art and the promoters and poly(A) sequences would be reasonably expected to function as known in the art and by GREENBERG. A practitioner would also have a reasonable expectation of success because KAETZEL demonstrated the effective treatment of epilepsy in an animal model that demonstrated reduced seizure activity following treatment.
Thus, in view of the combined teaching of KAETZEL and GREENBERG, one of ordinary skill in the art would have found the inventions of claims 1 and 14 obvious before the EFD of the application.
In regard to the limitation of claim 5, KAETZEL and GREENBERG teach vectors that include a fluorescence reporter gene (mCitrine; KAETZEL, p. 25; GREENBERG [0438]).
In regard to the limitation of claim 6, (elected species AAV9) GREENBERG teaches AAV vectors comprising AAV serotype 9 (AAV9) [0088], [0290].
In regard to the limitation of claim 8, KAETZEL and GREENBERG teach that the synthetic ligand is (elected species) clozapine N-oxide (CNO) (KAETZEL, p. 2¶4, p. 8¶4, and claims 35 and 37; GREENBERG, claims 68-70, 75-76, 78-79, 82-89 and 97).
In regard to the limitations of claim 10, KAETZEL teaches the vector is delivered to a target location in the patient's brain (p. 16¶2). GREENBERG teaches that the vector can be delivered intracranially directly to the brain to treat an epileptic seizure focus [0374].
In regard to the limitation of claim 11, KAETZEL teaches that the vector is administered via a route selected from the group consisting of oral, buccal, sublingual, rectal, topical, intranasal, vaginal and parenteral (p. 16¶3). GREENBERG teaches that the vector may be administered systemically [0245].
In regard to the limitation of claim 13, KAETZEL teaches that the synthetic ligand is administered via a route selected from the group consisting of oral, buccal, sublingual, rectal, topical, intranasal, vaginal and parenteral (p. 16¶4). GREENBERG teaches various routes of administration including oral, topical, intranasal, and parenteral [0384]. 
In regard to the limitation of claim 16, KAETZEL teaches that the method provides improvement in at least one symptom including convulsions, repetitive movements, frequency of seizures and severity of seizures (p. 2¶4; Example 1, p. 19, p. 22 final ¶, p. 23¶2, pp. 23-4 joining ¶, p. 24¶2-3). GREENBERG teaches prevention or control of epileptic seizures [0330].
KAETZEL–GREENBERG–DURING
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over KAETZEL (WO2015136247A1; Publ. 17 SEP 2015) and GREENBERG (WO2017049252A1; Publ. 23 MAR 2017), herein KAETZEL–GREENBERG, as applied to claim 1 above, and further in view of DURING (WO2009120978A2; Publ. 1 OCT 2009).
KAETZEL–GREENBERG renders the invention of claim 1 obvious to one of ordinary skill in the art before the EFD of the application as presented above. 
KAETZEL–GREENBERG do not teach use of a pAM/-WPRE-BGHpA vector as recited in claims 2-4.
In regard to this deficiency, DURING (WO 2009/120978 A2; Publ. 1 OCT 2009) teaches use of a pAM/-WPRE-BGHpA vector for gene delivery to neurons ([0120]-[0121], [0218], [0294]; Figure 13). The pAM/-WPRE-BGHpA vector comprises a pUC19 origin of replication at positions 3682..3094 (589 bp); an AmpR gene at positions 4713..3853 (861 bp); a WPRE at positions 1453..2041 (589 bp); a BGHpA at positions 2074..2298 (225 bp); an SV40 origin of replication at positions 2533..2668; and two inverted terminal repeats (ITRs; Fig. 13).
It would have been prima facie obvious to one of ordinary skill in the art before the EFD of the application to substitute a vector backbone taught by DURING for the vector backbone of KAETZEL–GREENBERG before the EFD of the application according to known methodologies within the art if one desired an SV40 ori of replication or the convenience of the cloning sites in the pAM vector. The art recognized that many vector regulatory elements could be used with the DREADD technology, such as those elements taught by KAETZEL–GREENBERG and/or DURING, and that use of a specific vector or promoter would depend on the intended vector use. KAETZEL–GREENBERG teach that one of ordinary skill in the art would have had ample knowledge to construct a vector for recombinant gene expression in treating seizures, see citations above, and the substitution of one vector backbone for another vector backbone would have reasonable expectations of success especially in the case where the various vector backbones had been demonstrated as efficient vectors for gene delivery to the target tissue(s) of interest as is the case here in the clear teachings of KAETZEL–GREENBERG and DURING. Thus, KAETZEL–GREENBERG and DURING establish that the skilled artisan would have sufficient knowledge to utilize the pAM/-WPRE-bGHpA vector comprising the SV40 and pUC19 origins of replications taught by DURING for use in gene delivery and targeting neuronal cells for the treatment of seizure disorders including epilepsy as taught by KAETZEL–GREENBERG. Furthermore, there is no indication in the specification that the art recognized SV40 ori (or pUC19 ori) or any other origin of replication sequence is a critical element in regard to patentability of the invention. Thus, the inventions of claims 2-4 would have been obvious to one of ordinary skill in the art in view of the combined teachings of KAETZEL, GREENBERG, and DURING before the EFD of the application.
KAETZEL–GREENBERG–MAGNIN
Claims 1, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KAETZEL (WO2015136247A1; Publ. 17 SEP 2015) and GREENBERG (WO2017049252A1; Publ. 23 MAR 2017) as applied to claim 1 above, and further in view of MAGNIN (US 7,896,821 B1; Issued: Mar. 1, 2011).
KAETZEL–GREENBERG renders the invention of claim 1 obvious to one of ordinary skill in the art before the EFD of the application as presented above. 
KAETZEL–GREENBERG do not teach use of a pAM/-WPRE-BGHpA vector as recited in claims 2-4.
MAGNIN teaches a method and apparatus for applying ultrasound to a target location in the patient's brain to enhance permeability of the patient's blood brain barrier at a target location, wherein the vector is delivered to the target location, wherein the ultrasound is administered through the skull and is administered to the target location in the patient's brain prior to administering the therapeutic drug/gene therapy vector (Abstract, col. 1 lns 43-46; col. 4 ln 60 – col. 5 ln 5; col. 6 lns 9-36; col. 6 ln 59 – col. 7 ln 6). MAGNIN teaches use of the apparatus and methodology for the treatment of epilepsy and for disorders where the BBB presents an obstacle to efficient vector/drug delivery (citations above).
Thus, one of ordinary skill in the art would have found the additional method steps of claims 17-18 and 20 prima facie obvious, before the EFD of the application, in view of the teaching of MAGNIN for improving targeted delivery of a therapeutic vector such as the AAV vector rendered obvious by the teachings of KAETZEL–GREENBERG to a region of the brain effected by epilepsy. A practitioner would have a reasonable expectation that the method of MAGNIN would improve the vector delivery by predictably increasing the BBB permeability as taught by MAGNIN and thus improve the therapeutic effect of treating the seizure disorder taught by KAETZEL. Therefore the inventions of claims 17-18 and 20 are rendered obvious by the combined art teachings of KAETZEL, GREENBERG, and MAGNIN before the EFD of the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/921,906. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Application No. 15/921,906 clearly anticipates the method of treating a seizure disorder in a patient in need thereof comprising: administering to the patient an adeno-associated virus vector encoding hM4Di for delivery of hM4Di to a target location, the vector including a murine CaMKII promoter or a human CaMK2A promoter, a woodchuck hepatitis virus post-transcriptional regulatory element, and a bovine growth hormone polyadenylation sequence; and administering to the patient a synthetic ligand which activates hM4Di of instant claim 1. The claim recites a method of treating a seizure disorder in a patient in need thereof comprising: administering to the patient an adeno-associated virus vector encoding hM4Di for delivery of hM4Di to a target location, the vector including a human CaMK2A promoter, a woodchuck hepatitis virus post-transcriptional regulatory element, a bovine growth hormone polyadenylation sequence, two inverted terminal repeats, a SV 40 origin of replication, and a pUC19 origin of replication; and administering to the patient a synthetic ligand which activates hM4Di thus disclosing all of the elements of an embodiment of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2, 4-6, 8, 10-11, 13-14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 9-10, 12-13, and 15, respectively of copending Application No. 15/921,906 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite and therefore anticipate specific embodiments of the instant claims, namely those directed to the instant elected species of a vector comprising a human CaMK2A promoter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
von Jonquieres (von Jonquieres G, et al. PLoS One. 2013 Jun 14;8(6):e65646) teaches an rAAV plasmid backbone containing the woodchuck hepatitis virus post-transcriptional regulatory element (WPRE) and the bovine growth hormone polyadenylation sequence (bGHpA) flanked by AAV2 inverted terminal repeats was used to drive the cDNA encoding enhanced green fluorescent protein (GFP) under the control of the CBA promoter (p. 2¶2).
Choi (Choi JH, et al. Molecular Brain. 2014 Dec;7(1):1-10) used a strong AAV expression cassette (called CWB) which contains neuron-specific promoter, transgene encoding enhanced green fluorescent protein (EGFP), woodchuck hepatitis posttranscriptional regulatory element (WPRE), and bovine growth hormone polyadenylation signal (bGHpA) wherein the (CaMKII, WPRE, bGHpA), three elements were fused with minimal sized DNA linker sequences (6 bp for each junction; p. 2¶3).
Cearley (Cearley CN, et al. Molecular Therapy. 2006 Mar 1;13(3):528-37) teaches that AAV9 is a strong CNS delivery and expression vector (Fig. 1; Tables 1-2).

Conclusion
	Claims 1-6, 8, 10-11, 13-14, 16-18, and 20 are rejected. No claims allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546. The examiner can normally be reached 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633